Title: To Alexander Hamilton from George Washington, 13 August 1790
From: Washington, George
To: Hamilton, Alexander


United StatesAugust 13th. 1790
Sir

The sessions of Congress having closed, and it being my intention to go to Virginia as soon as the public business will permit, and wishing to have my mind as free from public cares during my absence from the seat of government, as circumstances will allow, I am desirous of having such matters as may, by Law, or otherwise, require the Agency or sanction of the President of the United States, brought to my view before my departure. I therefore request that you will cause such business within your Department as may be necessary to receive the aid or approbation of the President, submitted to me as soon as its nature will permit; particularly such matters as relate to the revenue System, Loans & appropriations of money.
I am sir   Yr. most obt. servt.
G. Washington

